 


109 HRES 521 IH: Expressing the sense of the House of Representatives that the Former Yugoslav Republic of Macedonia (FYROM) should cease its distribution of negative and nationalist propaganda and should work with the United Nations and Greece to find a mutually acceptable official name for the FYROM.
U.S. House of Representatives
2005-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 521 
IN THE HOUSE OF REPRESENTATIVES 
 
October 27, 2005 
Mrs. Maloney (for herself and Mr. Bilirakis) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Former Yugoslav Republic of Macedonia (FYROM) should cease its distribution of negative and nationalist propaganda and should work with the United Nations and Greece to find a mutually acceptable official name for the FYROM. 
 
Whereas on April 8, 1993, the United Nations General Assembly admitted as a member the Former Yugoslav Republic of Macedonia (FYROM), not as the Republic of Macedonia, but as the Former Yugoslav Republic of Macedonia; 
Whereas United Nations Security Council Resolution 817 (1993) states that the dispute over the name must be resolved to maintain peaceful relations between Greece and the FYROM; 
Whereas on September 13, 1995, Greece and the FYROM signed a United Nations brokered Interim Accord; 
Whereas since its admittance to the United Nations in 1993, the FYROM has allowed the publishing of negative and nationalist propaganda, including in school textbooks; 
Whereas students are being taught that parts of Greece, including Greek Macedonia, belong to the FYROM; 
Whereas some textbooks and maps show that a Greater Macedonia extends south to Mount Olympus in Greece and east to Mount Pirin in Bulgaria; and 
Whereas this misinformation instills hostility in portions of the population of the FYROM toward Greece: Now, therefore, be it 
 
That the House of Representatives— 
(1)urges the Former Yugoslav Republic of Macedonia (FYROM) to observe its obligations under Article 7 of the 1995 United Nations brokered Interim Accord and take steps to halt the proliferation of negative propaganda toward Greece and review the contents of textbooks, maps, and teaching aids to ensure that such tools are stating accurate information; and 
(2)urges the FYROM to work within the framework of the United Nations process to reach a mutually acceptable permanent name. 
 
